      Case 4:19-cr-00137 Document 82 Filed on 01/08/20 in TXSD Page 1 of 2
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                       IN THE UNITED STATES DISTRICT COURT                             January 08, 2020
                                                                                      David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

UNITED STATES OF AMERICA,                       '
                                                '
                      Plaintiff,                '
                                                '
VS.                                             '    CRIMINAL ACTION NO. H-19-137-2
                                                §
AVERY JAMES,                                    §
                      Defendant.                '

            ORDER ACCEPTING GUILTY PLEA AND FINDING OF GUILT

       The United States Magistrate Judge has submitted her Report and Recommendation that

this court accept the guilty plea of Avery James and find him guilty of Counts 1-6 of the

Indictment charging assault on a federal officer in violation of 18 U.S.C. § 111(a)(1) and (b)

and 2, robbery of a person in lawful control and custody of money of the United States, in

violation of 18 U.S.C. § 2114(a) and 2, conspiracy to interfere with commerce by robbery, in

violation of 18 U.S.C. § 1951(a), interference with commerce by robbery, in violation of 18

U.S.C. § 1951(a) and 2, and possession of a firearm in furtherance of a crime of violence, in

       After the de novo review required under 28 U.S.C. ' 636(b)(1)(C), this court finds that

the record and law support the Magistrate Judge=s Report and Recommendation. The court

accepts the Report and Recommendation.

       Accordingly, the court finds that the defendant, Avery James, is fully competent and

capable of entering an informed plea, that he is aware of the nature of the charges made against

him and the consequences of his plea, and that his guilty plea is knowing and voluntary and

supported by an independent basis in fact containing each of the essential elements of the offense

with which he is charged.


                                                1
      Case 4:19-cr-00137 Document 82 Filed on 01/08/20 in TXSD Page 2 of 2



The defendant, Avery James, is GUILTY of the offense of Counts 1-6 of the Indictment

charging assault on a federal officer in violation of 18 U.S.C. § 111(a)(1) and (b) and 2, robbery

of a person in lawful control and custody of money of the United States, in violation of 18

U.S.C. § 2114(a) and 2, conspiracy to interfere with commerce by robbery, in violation of 18

U.S.C. § 1951(a), interference with commerce by robbery, in violation of 18 U.S.C. § 1951(a)

and 2, and possession of a firearm in furtherance of a crime of violence, in violation of 18

U.S.C. § 924(c)(1)(A)(ii) and 2.

               SIGNED on January 8, 2020, at Houston, Texas.


                                             _______________________________________
                                                          Lee H. Rosenthal
                                                   Chief United States District Judge




                                                2
